Title: To Thomas Jefferson from James Monroe, 2 June 1823
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
June 2. 1823.
I regretted very much that my duties here, with the necessity I was under to pass through Loudon & remain there some days, detaind me so long, as to deprive me of the pleasure of seeing you, on my late visit to albemarle. Being informed by Mrs Randolph that you intended to return in a fortnight I should have prolongd my stay there for that term, but was compelled to return, to revise the instructions, which had been prepard, for our ministers, who were just about to sail for Spain, & So America, & by other duties. The moment is peculiarly critical, as respects the present state of the world; & our relations with the acting parties in it, in Europe, & in this hemisphere, & it would have been very gratifying to me, to have had an opportunity of free communication with you, on all the interesting subjects connected with it. The French armies have enterd Spain, & thus the Bourbon family have put at issue, by an offensive mov’ment, its own fortune, perhaps its existence, for should the attack fail, they will have no claim, on the justice, if on the liberality, of any portion of these, even in France, at whose vital interests the blow was aimed. What the precise organization, of the revolutionary force in Spain, is, or whether any is formed in France, are facts with which we have little knowledge. We cannot believe that the revolutionary spirit has become extinct in the latter country, after the astonishing feats performed in favor of liberty, by Frenchmen, in latter days, nor can we suppose, that the governing power in Spain, would have risk’d so much, or could have gone so far, had it not relied on, the support of the nation. The British govt., is I fear, playing, rather into the hands of Brown & of the holy alliance, so far at least, as to promote the establishment of a house of peers, in Spain, after its own model, than of affording to Spain the aid, which is so necessary to her independence, and to all past principles, at the present time. The motive is obvious. The court is, I have no doubt, in principle, with the holy alliance, and is therefore averse, to aid Spain, in any manner, whereby to aid the cause of human rights. How far, it may be driven from its policy, by the sentiment of the nation, is uncertain. We saw that in the struggle of France, G. Britain was the most decisive & active party against that cause. I think that a change has since been wrought, by many causes, but can form no estimate of the extent to which that change has gone. Russia, looks, as is presumed, with peculiar anxiety to Constantinople, & so firmly is despotism established there, that her Emperor, takes less interest, than the powers nearer at hand in what passes in the west & south of Europe. Should the French armies be repulsed, and a party in France declare, in favor of young Boniparte, it is probable that Austria, would at least be paralized, if she did not take part with him. That any thing of a bolder stamp wod be now practicable, there is much cause to doubt. Such is the state of Europe, & our relation to it is pretty much the same, as it was, in the commencement of the French revolution. Can we, in any form, take a bolder attitude in regard to it, in favor of liberty, then we then did? Can we afford greater aid to that cause, by assuming any such attitude, than we now do, by the force of our example? These are subjects, on which I should be glad to hear your sentiments.In regard to So America our relations are very friendly, tho’ the destiny of many of its parts, is uncertain. The presumption is that the whole country will settle down under a republican system; but so great is the ignorance of the people, & so little the dependance to be placed on their popular leaders, and active the intriques of foreign powers, that we cannot pronounce with certainty on the result. Our ministers are about to sail to Columbia, Buenos Ayres, & chili; and now that the despotism, lately established in Mexico, has been overthrown, a new appointment will soon be made to that section. When the late nominations were made, Mexico, alone, had sent a minister here—To have nominated to the others, & not to her, would have announced to the holy alliance, a reason, which would have been felt by it, since in truth, it would be difficult to assign one, not equally applicable to most, if not to all, its members. General Jackson declining, another appointment was declind, for a reason which will readily occur to you. That reason no longers exists.I called at the university and was much gratified to find that the Rotunda had been commenced, and was in train of rapid execution. That the institution may be put in motion, as soon as possible, is an object of general solicitude. I was happy to hear that your health had improved. with the best wishes for its long continuance, I am dear Sir with the greatest respect & most sincere regard your friendJames Monroe